PER CURIAM.
While we approve the substance of the judgment under review on the merits, see Martin v. Jack Yanks Constr. Co., 650 So.2d 120 (Fla. 3d DCA 1995), review denied, 659 So.2d 1087 (Fla.1995), the form of the judgment should be corrected after remand in the manner indicated in Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315, 318-19 n. 11 (Fla. 3d DCA 1987) and Pointer Oil Co. v. Butler Aviation of Miami, Inc., 293 So.2d 389 (Fla. 3d DCA 1974). See also McGurn v. Scott, 596 So.2d 1042, 1045 (Fla.1992).